DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, and August 3, 2018 were filed on and after the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 23, 2018.  These drawings are accepted by the Office.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-10, filed October 12, 2021, with respect to 
Claims 1, 2, 5, 12-14, and 20 rejection under 35 U.S.C. §103 as being unpatentable over Agee (U.S. Patent Application Publication 2020/0166652A1), hereinafter “Agee”, in view of Nienaber (U.S. Patent Application Publication 2014/0219405A1), hereinafter “Nienaber”; 
Claims 3, 4, 6, and 15 rejection under 35 U.S.C. §103 as being unpatentable over Agee in view of Nienaber and further in view of Xu et al. (U.S. Patent Application Publication 2014/0350872A1), hereinafter “Xu”; 
Claims 7-10 and 16-18 rejection under 35 U.S.C. §103 as being unpatentable over Agee in view of Nienaber further in view of Xu and further in view of Abdelmonem et al. (U.S. Patent Application Publication 2014/0269850A1), hereinafter “Abdelmonem”; and 
Claims 11 and 19 rejection under 35 U.S.C. §103 as being unpatentable over Agee in view of Nienaber further in view of Xu, and further in view of Abdelmonem and further in view of Signell et al. (U.S. Patent 6546061B2) hereinafter “Signell”,  
have been fully considered but they are not persuasive. Applicant admits (see Remarks page 9) that “Agee provides a general description relating to the detection of navigation signals generated by satellite vehicles in GNSS in environments populated with many sources that may disrupt information. The navigation signals are differentiated from the sources that disrupt information. Nienaber describes an asymmetric digital filter. While Agee may describe selective and adaptive suppressing of subbands containing strong non-GNSS interference” and further submits that Agee “fails to provide any disclosure that relates a manner of determining a filter to whether a source of the interference is known”. Examiner respectfully disagrees. Applicant is reminded that reference cited by the Examiner should be considered in its entirety. In paragraph [0023] Agee disclose differentiating of known and unknown sources of Interference: “Global Navigation Satellite System (GNSS) signals generated by satellite vehicles (SV' s ), civil modes of navigation signals generated by ground and air beacons generated by pseudolites, in the presence of large numbers of malicious tonal and narrowband jammers; malicious signals attempting to spoof those signals; and time and frequency selective multipath induced by natural reflections or malicious repeaters. The system can operate without prior knowledge of, or a search over, the ranging codes for those signals, and even if those signals are received at widely separated power levels; and perform this differentiation based only on the time, frequency, and code diversity between those signals”. Further in paragraph [0097] Agee describes applying different filtering for the known interference signals: “The receiver structure shown in FIG. 5A possesses an additional bandpass filter (BPF) (130), inserted between the antenna and LNA, and dedicated to a specific GNSS band, which removes unwanted adjacent-channel interference (ACI) from the received GNSS SiS, and depicts an LO that is locked to specific, preset value, consistent with a dedicated receiver that is optimized for a specific GNSS band”. 
In this considering the breadth of the new limitations as best understood by the examiner the rejections of base claims as amended is maintained. 
Examiner further respectfully submit that newly added limitation of the independent claims reciting in part “determining an asymmetric filter o mitigate the detected asymmetric wideband interference, based on whether a source of the detected asymmetric wideband interference is known or unknown”, can be interpreted broadly, so that any art providing for known and unknown source of interference and filtering for such interference will read on the claim as the claim language does not provide the differentiating of what is the difference in the defining and applying the filters for those cases and does not limit the source to either of mentioned cases (that could have been provided as e. g. “if the source is known, then…” further “if the source is unknown, then…”), even though such separate limitations are provided in the dependent claims they are not substantiating the alternative interpretation of the base claim. Examiner reminds that corresponding teachings in the Specification providing such a substantiation do not read into the claims unless expressly brought in by the amendment. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agee in view of Nienaber.
In regards of claim 1, as best understood by the Office, Agee teaches a method for a global navigation satellite system (GNSS) receiver, comprising:
detecting asymmetric wideband interference in a received target GNSS signal in relation to a center frequency of a desired GNSS signal (Agee paragraph [0013]: “Disclosed aspects provide for detecting and obtaining geo-observables of navigation signals generated by satellite vehicles (SV's) in Global Navigation Satellite Systems (GNSS)… This includes effecting detection and geo-observable estimation in environments populated with many sources, including malicious sources intending to disrupt or subvert information provided by legitimate sources, for example, non-GNSS jammers, spoofers that emulate GNSS signals, and repeaters that can record and replay environments containing true GNSS signals”; paragraph [0024]: “signals from wideband jammers”; Paragraph [0026]: “receiving and amplifying at least one signal-in-space (SiS) containing at least a subband of the at least one navigation signal”; paragraph [0029]: “capturing at least one sampled and frequency shifted SiS over a block of received data samples, and recording the approximate reception time and reception frequency of that data block, referred to herein as a "time/frequency stamp"”- in relation to a center frequency of a desired GNSS signal);
determining a filter to mitigate the detected asymmetric wideband interference, based on whether a source of the detected asymmetric wideband interference is known or unknown (Agee paragraph [0023]: “Global Navigation Satellite System (GNSS) signals generated by satellite vehicles (SV' s ), civil modes of navigation signals generated by ground and air beacons generated by pseudolites, in the presence of large numbers of malicious tonal and narrowband jammers; malicious signals attempting to spoof those signals; and time and frequency selective multipath induced by natural reflections or malicious repeaters. The system can operate without prior knowledge of, or a search over, the ranging codes for those signals, and even if those signals are received at widely separated power levels; and perform this differentiation based only on the time, frequency, and code diversity between those signals”); and 
applying the filter to the received target GNSS signal mitigating the detected asymmetric wideband interference, wherein the filter is determined differently for known and unknown sources of the detected asymmetric wideband interference. (Paragraph [0024]: “to further blindly detect and differentiate the navigation signals from wideband jammers, and from signals generated by closely aligned repeaters”); paragraph [0027]: “frequency-shifting the at least one SiS to an intermediate or complex baseband frequency, e.g., using a direct-conversion mixer with LO frequency fR and appropriate filtering operations”; paragraph [0097]: “The receiver structure shown in FIG. 5A possesses an additional bandpass filter (BPF) (130), inserted between the antenna and LNA, and dedicated to a specific GNSS band, which removes unwanted adjacent-channel interference (ACI)(known source) from the received GNSS SiS, and depicts an LO that is locked to specific, preset value, consistent with a dedicated receiver that is optimized for a specific GNSS band”; paragraph [0098]: “In contrast, the receiver structure shown in FIG. 5B is consistent with SDR receivers that can be tasked to any GNSS band under user control”).
Agee does not teach an asymmetric filter, the asymmetric filter having a passband that includes but is not centered on the center frequency of the desired GNSS signal, resulting in a filtered upper half and a filtered lower half of the received target GNSS signal being asymmetrical with respect to the center frequency of the desired GNSS signal.
Nienaber teaches an asymmetric filter (Nienaber paragraph [0046]: “it should be a small matter to compensate for this using a compensating asymmetric digital filter implemented within the DSP code”), the asymmetric filter having a passband that includes but is not centered on the center frequency of the desired GNSS signal, resulting in a filtered upper half and a filtered lower half of the received target GNSS signal being asymmetrical with respect to the center frequency of the desired GNSS signal (Nienaber paragraph [0052]: “asymmetrical effects on the pass-band of the target modulated signal are compensated for”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify Agee’s method for GNSS receiver to include asymmetric filter of Nienaber in order to “provide enhanced compatibility with implementations employing software-defined radio (SDR) architectures, including 

In regards of claim 2, as best understood by the Office, Agee and Nienaber teach the claimed invention as shown above for the claim 1, Agee further teaches the asymmetric filter is one of a bandpass filter and a band-stop filter (Agee paragraph [0097]: “The receiver structure … possesses an additional bandpass filter (BPF)”).

In regards of claim 5, as best understood by the Office, Agee and Nienaber teach the claimed invention as shown above for the claim 1,
 Agee does not teach the asymmetric filter is a programmable filter. 
Nienaber teaches the asymmetric filter is a programmable filter (Nienaber, paragraph [0102]: “The methods and systems disclosed herein accomplish the highest goal of SDR, to provide hardware which provides fully flexible reception and transmission, in any programmable format, of any modulated signal, and without compromising performance, to accomplish this flexibility”; paragraph [0106]: “any means desirable and programmable, to filter or extract various signal values and signal streams”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee’s and Nienaber method for GNSS receiver to include programmable asymmetric filter of Nienaber in order to “provide 

In regards of claim 12, as best understood by the Office, Agee teaches a global navigation satellite system (GNSS) receiver, comprising: 
one or more non-transitory computer-readable media (Agee paragraph [0055]: “The software codes may be stored in non-transitory computer-readable memory”); and
at least one processor which, when executing instructions stored on one or more non-transitory computer readable media (Agee paragraph [0055]: “processing blocks or steps described herein may represent steps performed by hardware, including one or more functionally equivalent circuits, such as a digital signal processor”), performs the steps of:
detecting asymmetric wideband interference in a received target GNSS signal in relation to a center frequency of a desired GNSS signal (Agee paragraph [0013]: “Disclosed aspects provide for detecting and obtaining geo-observables of navigation signals generated by satellite vehicles (SV's) in Global Navigation Satellite Systems (GNSS)… This includes effecting detection and geo-observable estimation in environments populated with many sources, including malicious sources intending to disrupt or subvert information provided by legitimate sources, for example, non-GNSS jammers, spoofers that emulate GNSS signals, and repeaters that can record and replay environments containing true GNSS signals”; paragraph  [0024]: “signals from wideband jammers”; Paragraph [0026]: “receiving and amplifying at least one signal-in-space (SiS) containing at least a subband of the at least one navigation signal”; paragraph [0029]: “capturing at least one sampled and frequency shifted SiS over a block of received data samples, and recording the approximate reception time and reception frequency of that data block, referred to herein as a "time/frequency stamp"”- in relation to a center frequency of a desired GNSS signal);
determining a filter to mitigate the detected asymmetric wideband interference, based on whether a source of the detected asymmetric wideband interference is known or unknown (Agee paragraph [0023]: “Global Navigation Satellite System (GNSS) signals generated by satellite vehicles (SV' s ), civil modes of navigation signals generated by ground and air beacons generated by pseudolites, in the presence of large numbers of malicious tonal and narrowband jammers; malicious signals attempting to spoof those signals; and time and frequency selective multipath induced by natural reflections or malicious repeaters. The system can operate without prior knowledge of, or a search over, the ranging codes for those signals, and even if those signals are received at widely separated power levels; and perform this differentiation based only on the time, frequency, and code diversity between those signals”); and 
applying the filter to the received target GNSS signal mitigating the detected asymmetric wideband interference, wherein the filter is determined differently for known and unknown sources of the detected asymmetric wideband interference (Paragraph to further blindly detect and differentiate the navigation signals from wideband jammers, and from signals generated by closely aligned repeaters”); paragraph [0027]: “frequency-shifting the at least one SiS to an intermediate or complex baseband frequency, e.g., using a direct-conversion mixer with LO frequency fR and appropriate filtering operations”; paragraph [0097]: “The receiver structure shown in FIG. 5A possesses an additional bandpass filter (BPF) (130), inserted between the antenna and LNA, and dedicated to a specific GNSS band, which removes unwanted adjacent-channel interference (ACI)(known source) from the received GNSS SiS, and depicts an LO that is locked to specific, preset value, consistent with a dedicated receiver that is optimized for a specific GNSS band”; paragraph [0098]: “In contrast, the receiver structure shown in FIG. 5B is consistent with SDR receivers that can be tasked to any GNSS band under user control”).
Agee does not teach an asymmetric filter, the asymmetric filter having a passband that includes but is not centered on the center frequency of the desired GNSS signal, resulting in a filtered upper half and a filtered lower half of the received target GNSS signal being asymmetrical with respect to the center frequency of the desired GNSS signal. 
Nienaber teaches an asymmetric filter (Nienaber paragraph [0046]: “it should be a small matter to compensate for this using a compensating asymmetric digital filter implemented within the DSP code”), the asymmetric filter having a passband that includes but is not centered on the center frequency of the desired GNSS signal, resulting in a filtered upper half and a filtered lower half of the received target GNSS signal being asymmetrical with respect to the center frequency of the desired GNSS signal (Nienaber asymmetrical effects on the pass-band of the target modulated signal are compensated for”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify Agee’s GNSS receiver to include asymmetric filter of Nienaber in order to “provide enhanced compatibility with implementations employing software-defined radio (SDR) architectures, including general-purpose SDR (GPSDR) architectures that are not optimized to GNSS applications” (Agee paragraph [0015]). As in Agee GNSS receiver, it is within the capabilities of one of ordinary skill in the art to use asymmetrical programmable filter of Nienaber with the predicted result of providing enhanced compatibility with non GNSS applications as needed in Agee paragraph [0015].

In regards of claim 13, as best understood by the Office,  Agee and Nienaber teach the claimed invention as shown above for the claim 12, Agee further teaches the asymmetric filter is one of a bandpass filter and a band-stop filter (Agee paragraph [0097]: “The receiver structure … possesses an additional bandpass filter (BPF)”).

In regards of claim 14, as best understood by the Office,  Agee and Nienaber teach the claimed invention as shown above for the claim 12, Agee further teaches  the source of the detected asymmetric wideband interference is known (Agee paragraph [0097]: “The receiver structure shown in FIG. 5A possesses an additional bandpass filter (BPF) (130), inserted between the antenna and LNA, and dedicated to a specific GNSS band, which removes unwanted adjacent-channel interference (ACI)(known source) from the received GNSS SiS), and  the asymmetric filter is one Any reception operation used in the invention can be implemented using any of the set of one or more dedicated receivers and software defined radios (SDR) either separate from or integrated with antennas, amplifiers, mixers, filters, analog-to-digital converters (ADC's) and signal processing gear”; paragraph [0196]: “each of the inventions above can be implemented in any combination of hardware and software, from special-purpose hardware including any of application-specific integrated circuits (ASIC's) and field-programmable gate arrays (FPGA's); firmware instructions in a lesser-specialized set of hardware; embedded digital signal processors ( e.g. Texas Instrument or Advanced Rise Machine DSP's); graphical processing units (GPU's); vector, polynomic, quantum, and other processors; and in any combination or sole use of serial or parallel processing; and on general-purpose computers using software instructions”), wherein each stored asymmetrical filter is for mitigating one or more known or detected wideband interference sources (Agee paragraph [0022]: “selectively and adaptively suppressing subbands containing strong non-GNSS interference”).

In regards of claim 20, as best understood by the Office, Agee and Nienaber teach the claimed invention as shown above for the claim 12, Agee further teaches a received signal comprising the target GNSS signal comprises at least one of a global positioning system (GPS) signal, a GLObalnaya NAvigatsionnaya Sputnikovaya Sistema (GLONASS) signal, a Galileo system signal, a BeiDou system signal, a quasi-zenith satellite system (QZSS) signal, and an Indian regional navigational satellite system (IRNSS) signal (Agee paragraph [0168]: “For navigation signals in which only a single rail is modulated, e.g., GLONASS or GPS L1 legacy signals, the subbands can be processed”).

Claims 3-4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agee in view of Nienaber, further in view of Xu.
In regards of claim 3, as best understood by the Office, Agee and Nienaber teach the claimed invention as shown above for the claim 1, 
Agee further teaches the source of the detected asymmetric wideband interference is known  (Agee paragraph [0097]: “The receiver structure shown in FIG. 5A possesses an additional bandpass filter (BPF) (130), inserted between the antenna and LNA, and dedicated to a specific GNSS band, which removes unwanted adjacent-channel interference (ACI)(known source) from the received GNSS SiS).
Neither Agee nor Nienaber teach the asymmetric filter is a stored filter.
Xu teaches the asymmetric filter is a stored filter (Xu paragraph [0022]: “The frequency response detection circuit 212 may have a storage device (e.g., a non-volatile memory) and store each learned frequency response of the transmit power detection path 202 for later use”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee’s and Nienaber method for GNSS receiver to include stored asymmetric filter of Xu in order to particular filter “can be further implemented using any set of resources that are on-board, locally accessible to, and remotely accessible by the receiver” (Agee paragraph [0197]). As in Agee and Nienaber GNSS receiver method, it is within the capabilities of one of ordinary skill in the art to use 

In regards of claim 4, as best understood by the Office, Agee, Nienaber and Xu teach the claimed invention as shown above for the claim 3.
Agee further teaches the stored asymmetric filter is one of a plurality of stored asymmetrical filters (Agee paragraph [0195]: “Any reception operation used in the invention can be implemented using any of the set of one or more dedicated receivers and software defined radios (SDR) either separate from or integrated with antennas, amplifiers, mixers, filters, analog-to-digital converters (ADC's) and signal processing gear”; paragraph [0196]: “each of the inventions above can be implemented in any combination of hardware and software, from special-purpose hardware including any of application-specific integrated circuits (ASIC's) and field-programmable gate arrays (FPGA's); firmware instructions in a lesser-specialized set of hardware; embedded digital signal processors ( e.g. Texas Instrument or Advanced Rise Machine DSP's); graphical processing units (GPU's); vector, polynomic, quantum, and other processors; and in any combination or sole use of serial or parallel processing; and on general-purpose computers using software instructions”), wherein each stored asymmetrical filter is for mitigating one or more known or detected wideband interference sources (Agee paragraph [0022]: “selectively and adaptively suppressing subbands containing strong non-GNSS interference”).

In regards of claim 6, as best understood by the Office, Agee, Nienaber and Xu teach the claimed invention as shown above for the claim 5,
Neither Agee nor Nienaber teach the asymmetric filter is programmed by a set of filter coefficients.
Xu teaches the asymmetric filter is programmed by a set of filter coefficients (Xu paragraph [0014]: “the programmable filter device with filter coefficients adjusted for each gain step of the transmitter power detection path, and the frequency response of the programmable filter device with filter coefficients adjusted for each group of gain steps of the transmitter power detection path”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber and Xu method for GNSS receiver to include programming filter with filter coefficients of Xu  in order to “algorithms can be implemented over multiple portions of the navigation signal band” (Agee paragraph [0044]). As in Agee, Nienaber and Xu, it is within the capabilities of one of ordinary skill in the art to use the filter coefficients with the predicted result adaptive implementation of filtering over multiple portions of the navigation signal band as needed in Agee.

In regards of claim 15, as best understood by the Office, Agee and Nienaber teach the claimed invention as shown above for the claim 12. 
Neither Agee nor Nienaber teach the asymmetric filter is a programmable filter programmed by a set of filter coefficients. 
Xu teaches the asymmetric filter is a programmable filter programmed by a set of filter coefficients (Xu paragraph [0014]: “the programmable filter device with filter coefficients adjusted for each gain step of the transmitter power detection path, and the frequency response of the programmable filter device with filter coefficients adjusted for each group of gain steps of the transmitter power detection path”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee and Nienaber GNSS receiver to include programming filter with filter coefficients of Xu  in order to “algorithms can be implemented over multiple portions of the navigation signal band” (Agee paragraph [0044]). As in Agee and Nienaber, it is within the capabilities of one of ordinary skill in the art to use the filter coefficients with the predicted result adaptive implementation of filtering over multiple portions of the navigation signal band as needed in Agee.

Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agee in view of Nienaber, further in view of Xu and further in view of Abdelmonem.
In regards of claim 7, as best understood by the Office, Agee, Nienaber and Xu teach the claimed invention as shown above for the claim 6,
 Neither Agee nor Nienaber and nor Xu teach determining the set of filter coefficients based at least on the detected wideband interference.
Abdelmonem teaches determining the set of filter coefficients based at least on the detected wideband interference (Abdelmonem paragraph [0081]: “The adjustable filter, in tum, adjusts the adjustable filter according to the filter coefficients, resulting in a filter profile, e.g., a notch, to mitigate the detected interference”; Paragraph [0136]: “It is further noted that the aforementioned algorithms can be modified while maintaining an objective of mitigating detected interference”).


In regards of claim 8, as best understood by the Office, Agee, Nienaber, Xu and Abdelmonem teach the claimed invention as shown above for the claim 7.
 Agee further teaches the source of the detected asymmetric wideband interference is known  (Agee paragraph [0097]: “The receiver structure shown in FIG. 5A possesses an additional bandpass filter (BPF) (130), inserted between the antenna and LNA, and dedicated to a specific GNSS band, which removes unwanted adjacent-channel interference (ACI)(known source) from the received GNSS SiS).
Neither Agee nor Nienaber and nor Xu teach the set of filter coefficients is one of a plurality of stored sets of filter coefficients, wherein each set of filter coefficients is for mitigating one or more known or detected wideband interference sources.
Abdelmonem teaches the set of filter coefficients is one of a plurality of stored sets of filter coefficients, wherein each set of filter coefficients is for mitigating one or more known or detected wideband interference sources (Abdelmonem paragraph [0081]: “The adjustable filter, in tum, adjusts the adjustable filter according to the filter coefficients, resulting in a filter profile, e.g., a notch, to mitigate the detected interference. A filtered rendition of the information bearing signal is provided as an input to the wide band receiver”; paragraph [0082]: “For example, an error signal indicating an error or number of errors can cause the controller to adjust the filter state, e.g., by adjusting the filter coefficients to modify a transfer function of the filter”; paragraph [0138]: “The interference can also be anticipated or expected. For example… may be subjected to interference from various source”; paragraph [0139]: “Whether interference is determined by contemporaneous measurement, prediction, or some combination thereof, one or more system parameters, and/or elements, such as filters, can be implemented to mitigate any undesirable effects of the interference”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem method for GNSS receiver to include programming sets of filter coefficients for mitigating one or more known or detected wideband interference sources of Abdelmonem in order to “use in subsequent adaptive processing algorithms” (Agee paragraph [0109]). As in Agee, Nienaber, Xu and Abdelmonem method for GNSS receiver, it is within the capabilities of one of ordinary skill in the art to include programming set of the filter coefficients based on detected one or more wideband interferences with the predicted result of “maximum signal-to-interference-and-noise ratio” as needed in Agee (paragraph [0014]).

In regards of claim 9, as best understood by the Office, Agee, Nienaber, Xu teach the claimed invention as shown above for the claim 6,
 Agee further the source of the asymmetric wideband interference is not known (Agee paragraph [0045]: “some aspects of the disclosure can be used to detect and determine geo-observables of all of the MOS-DSSS navigation signals covering that subband without knowledge of the spreading code. Moreover, aspects of the disclosure can be used to perform this detection and geo-observables estimation in the presence of near-far interference that is much higher than the spreading gain of conventional PNT systems, even given the much narrower bandwidth of the single-subband system”; par graph [0046]: “This can further reduce susceptibility of the system to narrow band or partial-band jammers attempting to block a portion of the navigation signal band, perhaps a large portion of the band” - wideband interference is not known).
Neither Agee nor Nienaber and nor Xu teach determining the set of filter coefficients based at least on the detected wideband interference comprises:
calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference.
Abdelmonem teaches determining the set of filter coefficients based at least on the detected wideband interference comprises:
calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference (Abdelmonem paragraph[0070]: “By using complex filtering techniques, such as the technique described herein, the sampling rate is lowered thereby increasing ( e.g., doubling) the bandwidth that the filter can handle”; paragraph [0072]: “The tuning coefficient data, for example, may include a frequency and a bandwidth coefficient pair for each of the adaptive filters, which enables the filter to tune to a frequency for bandpass or bandstop operation and the bandwidth to be applied for that operation… upon implementation of the detection algorithm, the DSP may determine and return coefficients corresponding to a specific frequency and bandwidth to be implemented by the tunable IIR/FIR filter”; paragraph [0134]: “if an interferer is present (constant or ad hoc), one can expect the aforementioned algorithm described by method will produce an adaptive threshold (i.e., baseline average+offset)”; [0151]: “new (filter) adjustment can be made in an opposite sense, e.g., reducing a bandwidth where it had previously been increased, thereby reducing a filter depth where it had previously been increased, and the like”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber and Xu method for GNSS receiver to include determining sets of filter coefficients for mitigating one or more known or detected wideband interference sources based on offset and bandwidth as taught by Abdelmonem in order to “use in subsequent adaptive processing algorithms” (Agee paragraph [0109]). As in Agee, Nienaber and Xu method for GNSS receiver, it is within the capabilities of one of ordinary skill in the art to include determining set of the filter coefficients based on detected one or more wideband interferences using offset and bandwidth with the predicted result of “maximum signal-to-interference-and-noise ratio” as needed in Agee (paragraph [0014]).

In regards of claim 10, as best understood by the Office, Agee, Nienaber, Xu and Abdelmonem teach the claimed invention as shown above for the claim 9, 
Neither Agee nor Nienaber and nor Xu teach calculating each of the set of filter coefficients based on the offset and bandwidth of the detected wideband interference comprises:
generating an initial set of filter coefficients for a symmetric filter having a pass band with a bandwidth desired for the asymmetrical filter; and
calculating each of the set of filter coefficients based on a calculation using each of the initial set of filter coefficients for the symmetric filter.
Abdelmonem teaches calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference comprises:
generating an initial set of filter coefficients for a symmetric filter having a pass band with a bandwidth desired for the asymmetrical filter; and
calculating each of the set of filter coefficients based on a calculation using each of the initial set of filter coefficients for the symmetric filter (Abdelmonem, paragraph [0054]: “The adaptive filter stage may have a plurality of tunable digital filters that can sample an incoming signal and selectively provide bandpass or bandstop signal shaping of an incoming RF signal, whether it is an entire wideband communication signal or a narrowband signal or various combinations of both. A controller is coupled to the samplers, and filter stage and serves as an RF link adapter that along with the sampler monitors the input RF signal from the antenna and determines various RF signal characteristics such as the interferences and noise within the RF signal”; paragraph [0057]: “adaptive front-end controller may be configured to apply the filtered signal to an adaptive bandpass filter stage to create a passband portion of the filtered RF signal. For example, the radio tuner may communicate information to the controller to instruct the controller that the radio is only looking at a portion of an overall RF spectrum and thus cause the adaptive front-end controller not to filter certain portions of the RF spectrum and thereby bandpass only those portions”; Paragraph [0071]: “a detection algorithm and in response provides the tunable IIR/FIR filter with tuning coefficient data that tunes the IIR and/or FIR filters to specific notch (or bandstop) and/or bandpass frequencies, respectively, and specific bandwidths”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem method for GNSS receiver to include calculating each of the set of filter coefficients based on a calculation using each of the initial set of filter coefficients for the symmetric filter as taught by Abdelmonem in order to “use in subsequent adaptive processing algorithms” (Agee paragraph [0109]). As in Agee, Nienaber, Xu and Abdelmonem method for GNSS receiver, it is within the capabilities of one of ordinary skill in the art to include programming set of the filter coefficients using each of the initial set of filter coefficients for the symmetric filter with the predicted result of “maximum signal-to-interference-and-noise ratio” as needed in Agee (paragraph [0014]).

In regards of claim 16, as best understood by the Office, Agee, Nienaber and Xu teach the claimed invention as shown above for the claim 15,
 Agee does not teach the at least one processor which, when executing instructions stored on one or more non-transitory computer readable media, further performs the step of:
determining the set of filter coefficients based at least on the detected wideband interference.
Abdelmonem teaches the at least one processor which, when executing instructions stored on one or more non-transitory computer readable media, further performs the step of:
determining the set of filter coefficients based at least on the detected wideband interference (Abdelmonem paragraph [0030]: “disclosure includes a device having a memory to store instructions and a processor in communication with the memory. Upon executing the instructions, the processor performs operations including determining a filter state to mitigate interference and adjusting a filter according to the filter state”; paragraph [0081]: “The adjustable filter, in tum, adjusts the adjustable filter according to the filter coefficients, resulting in a filter profile, e.g., a notch, to mitigate the detected interference”; Paragraph [0136]: “It is further noted that the aforementioned algorithms can be modified while maintaining an objective of mitigating detected interference”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem GNSS receiver to include determining the set of the filter coefficients based on detected wideband interference of Abdelmonem in order to “use in subsequent adaptive processing algorithms” (Agee paragraph [0109]). As in Agee, Nienaber, Xu and Abdelmonem GNSS receiver, it is within the capabilities of one of ordinary skill in the art to include determining set of the filter coefficients based on detected wideband interference with the predicted result of “maximum signal-to-interference-and-noise ratio” as needed in Agee (paragraph [0014]).

In regards of claim 17, as best understood by the Office, Agee, Nienaber, Xu and Abdelmonem teach the claimed invention as shown above for the claim 16.
Agee further the source of the asymmetric wideband interference is not known (Agee paragraph [0045]: “some aspects of the disclosure can be used to detect and determine geo-observables of all of the MOS-DSSS navigation signals covering that subband without knowledge of the spreading code. Moreover, aspects of the disclosure can be used to perform this detection and geo-observables estimation in the presence of near-far interference that is much higher than the spreading gain of conventional PNT systems, even given the much narrower bandwidth of the single-subband system”; par graph [0046]: “This can further reduce susceptibility of the system to narrow band or partial-band jammers attempting to block a portion of the navigation signal band, perhaps a large portion of the band” - wideband interference is not known).
Neither Agee nor Nienaber and nor Xu teach determining the set of filter coefficients based at least on the detected wideband interference comprises:
calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference.
Abdelmonem teaches determining the set of filter coefficients based at least on the detected wideband interference comprises:
calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference (Abdelmonem paragraph[0070]: “By using complex filtering techniques, such as the technique described herein, the sampling rate is lowered thereby increasing ( e.g., doubling) the bandwidth that the filter can handle”; paragraph [0072]: “The tuning coefficient data, for example, may include a frequency and a bandwidth coefficient pair for each of the adaptive filters, which enables the filter to tune to a frequency for bandpass or bandstop operation and the bandwidth to be applied for that operation… upon implementation of the detection algorithm, the DSP may determine and return coefficients corresponding to a specific frequency and bandwidth to be implemented by the tunable IIR/FIR filter”; paragraph [0134]: “if an interferer is present (constant or ad hoc), one can expect the aforementioned algorithm described by method will produce an adaptive threshold (i.e., baseline average+offset)”; [0151]: “new (filter) adjustment can be made in an opposite sense, e.g., reducing a bandwidth where it had previously been increased, thereby reducing a filter depth where it had previously been increased, and the like”). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem GNSS receiver to include determining sets of filter coefficients for mitigating one or more known or detected wideband interference sources based on offset and bandwidth as taught by Abdelmonem in order to “use in subsequent adaptive processing algorithms” (Agee paragraph [0109]). As in Agee, Nienaber, Xu and Abdelmonem GNSS receiver, it is within the capabilities of one of ordinary skill in the art to include determining set of the filter coefficients based on detected one or more wideband interferences using offset and bandwidth with the predicted result of “maximum signal-to-interference-and-noise ratio” as needed in Agee (paragraph [0014]).

In regards of claim 18, as best understood by the Office, Agee, Nienaber, Xu and Abdelmonem teach the claimed invention as shown above for the claim 17.
Neither Agee nor Nienaber and nor Xu teach calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference comprises:
generating an initial set of filter coefficients for a symmetric filter having a pass band with a bandwidth desired for the asymmetrical filter; and
calculating each of the set of filter coefficients based on a calculation using each of the initial set of filter coefficients for the symmetric filter.
Abdelmonem teaches calculating each of the set of filter coefficients based on an offset and bandwidth of the detected wideband interference comprises:
generating an initial set of filter coefficients for a symmetric filter having a pass band with a bandwidth desired for the asymmetrical filter; and
calculating each of the set of filter coefficients based on a calculation using each of the initial set of filter coefficients for the symmetric filter (Abdelmonem, paragraph [0054]: “The adaptive filter stage may have a plurality of tunable digital filters that can sample an incoming signal and selectively provide bandpass or bandstop signal shaping of an incoming RF signal, whether it is an entire wideband communication signal or a narrowband signal or various combinations of both. A controller is coupled to the samplers, and filter stage and serves as an RF link adapter that along with the sampler monitors the input RF signal from the antenna and determines various RF signal characteristics such as the interferences and noise within the RF signal”; paragraph [0057]: “adaptive front-end controller may be configured to apply the filtered signal to an adaptive bandpass filter stage to create a passband portion of the filtered RF signal. For example, the radio tuner may communicate information to the controller to instruct the controller that the radio is only looking at a portion of an overall RF spectrum and thus cause the adaptive front-end controller not to filter certain portions of the RF spectrum and thereby bandpass only those portions”; Paragraph [0071]: “a detection algorithm and in response provides the tunable IIR/FIR filter with tuning coefficient data that tunes the IIR and/or FIR filters to specific notch (or bandstop) and/or bandpass frequencies, respectively, and specific bandwidths”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem GNSS receiver to include calculating each of the set of filter coefficients based on a calculation using each of the initial set of filter coefficients for the symmetric filter as taught by Abdelmonem in order to “use in subsequent adaptive processing algorithms” (Agee paragraph [0109]). As in Agee, Nienaber, Xu and Abdelmonem GNSS receiver, it is within the capabilities of one of ordinary skill in the art to include programming set of the filter coefficients using each of the initial set of filter coefficients for the symmetric filter with the predicted result of “maximum signal-to-interference-and-noise ratio” as needed in Agee (paragraph [0014]).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agee in view of Nienaber, further in view of Xu, further in view of Abdelmonem, and further in view of Signell.
In regards of claim 11, as best understood by the Office, Agee, Nienaber, Xu and Abdelmonem teach the claimed invention as shown above for the claim 10, 
 Neither Agee, nor Nienaber, nor Xu and nor Abdelmonem teach the calculation uses the following equation:
                
                    
                        
                            C
                        
                        
                            a
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    
                        
                            n
                        
                    
                    =
                    
                        
                            C
                        
                        
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    [
                    n
                    ]
                    ×
                    
                        
                            e
                        
                        
                            j
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            π
                            (
                            0
                            :
                            N
                            )
                        
                    
                
             
wherein: 
n= the index for the set of complex coefficients, where n=(0, 1, …, N) and N is the
total number of filter coefficients;
                        
                            
                                
                                    C
                                
                                
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the symmetric filter;
                        
                            
                                
                                    C
                                
                                
                                    a
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the asymmetric filter; and
ft = frequency translation; the offset from the center frequency of the desired GNSS signal to the desired passband of the asymmetrical filter.
Signell teaches the calculation uses the following equation:
                
                    
                        
                            C
                        
                        
                            a
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    
                        
                            n
                        
                    
                    =
                    
                        
                            C
                        
                        
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    [
                    n
                    ]
                    ×
                    
                        
                            e
                        
                        
                            j
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            π
                            (
                            0
                            :
                            N
                            )
                        
                    
                
             
wherein: 
n= the index for the set of complex coefficients, where n=(0, 1, …, N) and N is the
total number of filter coefficients;
                        
                            
                                
                                    C
                                
                                
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the symmetric filter;
                        
                            
                                
                                    C
                                
                                
                                    a
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the asymmetric filter; and
ft = frequency translation; the offset from the center frequency of the desired GNSS signal to the desired passband of the asymmetrical filter (Signell column 4 lines 27-34: “This frequency translation is done by substituting Z0 .Z for Z in the low-pass filter prototype transfer function. Here Z0 is a point on the unit circle defined by                         
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    e
                                
                                
                                    j
                                    
                                        
                                            Ω
                                        
                                        
                                            0
                                        
                                    
                                    T
                                
                            
                        
                     where 0 is the center (angular) frequency of the passband of the translated complex filter and T is the sampling period”; column 6, lines 22-24: “different frequency bands of the wideband signal are centered on the base band, depending on the used demodulation frequencies 1, 2 , ... , N”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem method for GNSS receiver to try calculating each of the set of filter coefficients based on formulas of Signell in order to further improving cost and flexibility of the system. (Agee paragraph [0015]). As in Agee, Nienaber, Xu and Abdelmonem method, it is within the capabilities of one of ordinary skill in the art to use calculation with formulas for the filter frequency bands of Signell to improve the flexibility of system with the reasonable chances of success.

In regards of claim 19, as best understood by the Office, Agee, Nienaber, Xu and Abdelmonem teach the claimed invention as shown above for the claim 18, 
 Neither Agee, nor Nienaber, nor Xu and nor Abdelmonem teach the calculation uses the following equation:
                
                    
                        
                            C
                        
                        
                            a
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    
                        
                            n
                        
                    
                    =
                    
                        
                            C
                        
                        
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    [
                    n
                    ]
                    ×
                    
                        
                            e
                        
                        
                            j
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            π
                            (
                            0
                            :
                            N
                            )
                        
                    
                
             
wherein: 
n= the index for the set of complex coefficients, where n=(0, 1, …, N) and N is the
total number of filter coefficients;
                        
                            
                                
                                    C
                                
                                
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the symmetric filter;
                        
                            
                                
                                    C
                                
                                
                                    a
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the asymmetric filter; and
ft = frequency translation; the offset from the center frequency of the desired GNSS signal to the desired passband of the asymmetrical filter.
Signell teaches the calculation uses the following equation:
                
                    
                        
                            C
                        
                        
                            a
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    
                        
                            n
                        
                    
                    =
                    
                        
                            C
                        
                        
                            s
                            y
                            m
                            m
                            e
                            t
                            r
                            i
                            c
                        
                    
                    [
                    n
                    ]
                    ×
                    
                        
                            e
                        
                        
                            j
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                            π
                            (
                            0
                            :
                            N
                            )
                        
                    
                
             
wherein: 
n= the index for the set of complex coefficients, where n=(0, 1, …, N) and N is the
total number of filter coefficients;
                        
                            
                                
                                    C
                                
                                
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the symmetric filter;
                        
                            
                                
                                    C
                                
                                
                                    a
                                    s
                                    y
                                    m
                                    m
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                            
                                
                                    n
                                
                            
                        
                     =the nth complex coefficient of the set of N initial filter coefficients of the asymmetric filter; and
ft = frequency translation; the offset from the center frequency of the desired GNSS signal to the desired passband of the asymmetrical filter (Signell column 4 lines 27-34: “This frequency translation is done by substituting Z0 .Z for Z in the low-pass filter prototype transfer function. Here Z0 is a point on the unit circle defined by                         
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    e
                                
                                
                                    j
                                    
                                        
                                            Ω
                                        
                                        
                                            0
                                        
                                    
                                    T
                                
                            
                        
                     where 0 is the center (angular) frequency of the passband of the translated complex filter and T is the sampling period”; column 6, lines 22-24: “different frequency bands of the wideband signal are centered on the base band, depending on the used demodulation frequencies 1, 2 , ... , N”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify Agee, Nienaber, Xu and Abdelmonem .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landmark et al. (British Patent Application Publication GB2516997A) teaches a method and apparatus for on-demand interference rejection in multi-band GNSS receivers;
McKay et al. (U.S. Patent Application Publication 2014/0270021A1) teaches a multimode receiver with complex filter;
Macdoran et al. (Canadian  Patent Application Publication CA2814009A1) teaches a Doppler aided Inertial Navigation (DAIN) facilitates the determination of position, velocity and direction of mobile devices operating in highly obstructed GPS/GNSS environments;
Minnis et al. (U.S. Patent Application Publication 2002/0058491A1) teaches a radio receiver configurable to operate in either a low-IF or a zero-IF mode;
Xia et al. (U.S. Patent Application Publication 2008/0107168A1) teaches a digital receiver for processing a signal received from a channel;
He (U.S. Patent Application Publication 2009/0135973A1) teaches a filter device and method for suppressing effects of Adjacent-Channel Interference of a received signal in a Frequency-Division-Multiple-Access system by filtering a baseband signal of the received signal;
Zhu et al. (U.S. Patent Application Publication 2007/0201544A1) teaches an apparatus for and method of controlling a feedforward filter of an equalizer;
Gielis et al. (U.S. Patent 5230011A) teaches a digital receiver;
Abdelmonem et al. (U.S. Patent Application Publication 2010/0118921A1) teaches a self-adaptive digital RF bandpass and bandstop filter architecture;
Ancora et al. (U.S. Patent Application Publication 2013/0196609A1) teaches a process for achieving spur mitigation in an  integrated circuit including a wide band receiver;
Robert (U.S. Patent Application Publication 2011/0294454A1) teaches a programmable filter;
Hwang et al. (U.S. Patent Application Publication 2016/0050031A1) teaches an automated blind coefficient control in analog active interference cancellation;
Hwang et al. (U.S. Patent Application Publication 2016/0211882A1) teaches a switched, simultaneous and cascaded interference cancellation;
Hwang et al. (U.S. Patent Application Publication 2015/0065064A1) teaches an  active interference cancellation in analog domain;
Dubash et al. (U.S. Patent Application Publication 2014/0369452A1) teaches a method and apparatus for on-demand interference rejection in multi-band GNSS receivers;
Hahn et al. (U.S. Patent 8380771B2) teaches a filter shaping using a signal cancellation function;
Lennen (U.S. Patent Application Publication 2009/0323779A1) teaches a method and apparatus for mitigating the effects of narrowband interfering signals in a GPS receiver;
Minnis et al. (U.S. Patent 7116965B2) teaches a radio receiver;
Visee (U.S. Patent Application Publication 2004/0023632A1) teaches a filter center frequency temperature compensation by adjustment of the operating frequency of the host system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648

/OLUMIDE AJIBADE AKONAI/
Primary Examiner, Art Unit 3648